UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7730



JAMES EDWARD WINGFIELD,

                                              Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-484-AM)


Submitted:    February 20, 2003           Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Wingfield, Appellant Pro Se. Amy L. Marshall, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Wingfield seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    We have reviewed the record and conclude for the reasons

stated    by   the   district   court   that   Wingfield   has   not   made   a

substantial showing of the denial of a constitutional right.              See

Wingfield v. Johnson, No. CA-01-484-AM (E.D. Va. filed Sept. 24,

2002 & entered Sept. 25, 2002). Accordingly, we deny a certificate

of appealability and dismiss the appeal.          See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                        2